Peb Cubiam.
We think that the Special Term properly denied the application of plaintiff for alimony pendente lite since it appears that defendant has been making adequate provision for the maintenance and support of plaintiff. However, she is entitled to a counsel fee to prosecute this action.
*836The order should be modified by directing defendant to pay plaintiff the sum of $750 for counsel fee; $375 to be paid within ten days after service of a copy of the order, and the balance when the case appears on the day calendar for trial, and, as so modified, affirmed, -with twenty dollars costs and disbursements to the * appellant.
Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.
Order unanimously modified by directing defendant to pay plaintiff the sum of $750 for counsel fee; $375 to be paid within ten days after service of order, and the balance when the case appears on the Day Calendar for trial, and, as so modified affirmed, with twenty dollars costs and disbursements to the appellant.